In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00161-CR



             PATRICK JORDAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 15F0716-202




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       The appellant, Patrick Jordan, has filed a second motion, through counsel, to extend the

deadline for filing his brief in this matter. The brief was due, after one extension of the deadline,

on February 1, 2018.

       In the motion, counsel does not provide the Court with any explanation, much less a

reasonable one, of the need for an extension of time. This Court interprets Rule 10.5(b)(1) of the

Texas Rules of Appellate Procedure as requiring counsel to provide specific information to justify

a requested extension, including the cause numbers of cases in which other briefs were filed; the

dates they were filed; the dates, cause numbers, and courts of matters scheduled for trial; the exact

dates of trial (if known); the expected duration of trial; etc. Broad, general statements do not

provide the required facts and are not adequate to meet the requirements of the rule. See TEX. R.

APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant Jordan’s motion and extend the deadline for filing his brief by

twenty-one days, making the brief now due February 22, 2018.                  Absent extraordinary

circumstances, further requests for extensions of time will not be granted.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: February 13, 2018




                                                 2